Brown, J.,
Instructed the jury that the deed of the defendant to the plaintiff, purports to convey, not only the dry land in the S. E. ¿ of Sec. 13, but the meandered territory.
“ In arriving at the fact of whether the plaintiff has the 60 acres called for by his deed, the jury will recon as his, all of the land within the section lines, whether the land be under water or not, west of a certain fence, of which evidence has been given, as being the east line of the land in plaintiff’s possession.”
The law of Congress,approved Feb. 11, 1805, provides that “ all the corners marked in the surveys returned by the Survey- or-General, shall be established as the proper corners of sections or subdivisions of sections which they were intended to designate; and the corners of half and quarter sections, not marked on the said surveys, shall be placed as near as possible, equi-distant from those two corners which stand on the same line.”
The south-west comer of the south-east quarter of Sec. 13, is in the lake, 11 as nearly as possible, equi-distant ” from the south-east corner and the south-west comer of Sec. 13.
Meander lines are run for the purpose of determining how much good and arable land there is in the section or quarter section — how much the Government ought to take pay for.
Verdict for defendant.